127 U.S. 771 (1888)
IN RE BURDETT.
Supreme Court of United States.
Submitted April 9, 1888.
Decided April 16, 1888.
ORIGINAL.
*773 Mr. Levi T. Griffin for petitioner.
MR. JUSTICE MILLER:
A petition on the part of H.S. Burdett and others, asking for a mandamus against the Judge of the Circuit Court of the United States for the Eastern District of Michigan, has been presented to us. The case arises out of an action of replevin in which the Circuit Court decided that it had no jurisdiction. A proceeding was then had to get damages for the taking of the goods in replevin, which the court entertained and rendered judgment for the damages. The amount in controversy is too small to come to this court by writ of error, and we are asked by the writ of mandamus to direct the judge of that court to set aside the judgment which he rendered. Whether there was error in that matter or not, we do not think that we have any power by writ of mandamus to compel the judge of that court to reverse his own judgment.